IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-31085
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

STEPHEN LESTER LACY,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 00-CR-50029-ALL
                       --------------------
                          August 2, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Stephen Lester Lacy was convicted of bank fraud, money

laundering, and bankruptcy fraud related to his doing business as

Professional Computer Analysts (PCA).    Lacy appeals his

conviction and sentence.

     Lacy argues that the district court abused its discretion by

rejecting his jury instruction on good faith reliance on the

advice of counsel.     United States v. Correa-Ventura, 6 F.3d 1070,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-31085
                                -2-

1076 (5th Cir. 1993).   The district court found that the charge

as given contained the substance of the requested instruction.

See United States v. Chaney, 964 F.2d 437, 444 (5th Cir. 1992).

Lacy has not shown reversible error on this point.

     Lacy argues that the district court erred in denying his

motion to dismiss some of the counts of the indictment because

they were multiple counts applied to the same behavior.    The

district court did not err in denying the motion because each

count of money laundering and bankruptcy fraud specified a

separate and distinct offense.    See Blockburger v. United States,

284 U.S. 299, 304 (1932); see also United States v. Cluck, 143
F.3d 174, 179 (5th Cir. 1998).

     Lacy argues that the district court erred in increasing his

offense level for specific offense characteristics by the amount

of the entire intended fraud.    Lacy has not shown that the

district court erred in applying the grouping provisions of the

guidelines to his counts of conviction.    United States v.

Leonard, 61 F.3d 1181, 1185 (5th Cir. 1995).    Lacy has also not

shown that the district court was clearly erroneous in

determining the amount of loss that is relevant conduct to the

grouped offenses.   See United States v. Rodriguez, 278 F.3d, 486,

493 (5th Cir. 2002).

     AFFIRMED.